Bell, J.,
dissenting. I am inclined to the opinion that the petition is subject'to the defect of anticipating a defense without negativing it; and while 1 concede this is doubtful, there is yet another view from which I can find no escape and which equally demands that the plaintiff should deny the charges contained in Myers’ letter. It is this: The letter, until some part of it is denied, must be considered as a whole. If it is pleaded for the purpose of showing that Myers refuses to go forward with his agreement, it must also be considered as showing the reasons for that refusal. If effect be given to the part which shows the refusal, then a consistent and like effect must be given to the part setting forth a justification, unless there is an averment negativing its truth. Thus considered, the letter, standing by itself, is insufficient to show a breach, but shows merely a justified refusal.
I am satisfied that the petition, in any view, should contain a denial of the statements of the letter. Is there a sufficient denial set forth therein to withstand the demurrer? While it is averred that the plaintiff faithfully and diligently ■ performed all of his duties to all clients, this would have been necessary if the letter had not been pleaded, and is not a fulfillment of the necessity of negativing its truth. Neither am I unmindful that in the paragraph counting for the recovery of the expense of the present litigation, it is averred that “ as a result of the arbitrary, unfounded, and unjust action ” on the part of the defendants, “ in their effort to avoid the just payment of fees, . . petitioner has been forced to incur great expense,” etc. But these allegations are rather to be considered as a contention, like a demurrer, that the facts set out in the letter are insufficient in law as a reason for the repudiation by Myers of his agreement. It is also noticed that these averments, as well as the allegation that the plaintiff faithfully discharged his duties to his clients, are a part of the original petition, and could hardly be treated as a denial of the truth of the letter, which was not set out either literally or in substance in the petition at first, but annexed by amendment.
To say that a thing is “ arbitrary ” clearly does not imply that it is untrue. “Unjust” comes nearer, but not quite, to that meaning, being defined as “Not legitimate or fair; wrongful; contrary to right and justice; not equitable or upright; unrighteous,'not rendering what is due.” A thing may be “unfounded” *548either in law or in fact. This term is ambiguous and must be construed most strongly against the pleader, as indicating an intention only of alleging that the action of Myers was unfounded in law; that is, insufficient as a reason for his action, if true. Furthermore, the averments here considered were directed by the plaintiff to the recovery of the expense of ligitation, after the work of laying his case was finished. The structure of the petition for the principal recovery had already been erected, and the pleader had gone to the separate and subordinate matter of costs, and, whatever their meaning, the allegations in this connection shed but little light upon the main case.
It is the duty of the plaintiff to allege plainly and distinctly all necessary facts. If his language is so vague or ambiguous that it can not be reasonably determined whether he intended to plead a denial of the statements of the letter or not, the language on demurrer, under a familiar rule of construction, must be construed not to imply such intention, provided the denial was necessary, as the writer believes it was. Cedartown Cotton Co. v. Miles, 2 Ga. App. 79 (1) (58 S. E. 389).
Nothing I have stated is intended to imply any opinion that the plaintiff is guilty of the conduct referred to. I have reference solely to the sufficiency of a pleading. -
I think that both general demurrers were properly sustained.